IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :             No. 2253 Disciplinary Docket No. 3
                 Petitioner     :
                                :             No. 34 DB 2016
           v.                   :
                                :             Attorney Registration No. 38867
STEVEN M. CORMIER               :
                 Respondent     :             (Carbon County)



                                        ORDER


PER CURIAM


      AND NOW, this 11th day of March, 2016, upon consideration of the Verified

Statement of Resignation, Steven M. Cormier is disbarred on consent from the Bar of

the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).



      Justice Eakin did not participate in the consideration or decision of this matter.